Citation Nr: 0012309	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  96-32 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher rating for post traumatic stress 
disorder (PTSD) currently rated as 70 percent disabling.  

2.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability 
(TDIU).  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.  
He served in Vietnam.  His awards and decorations include the 
Air Medal, the Purple Heart (2), Bronze Star Medal (2), 
Combat Infantryman Badge, an Army Commendation Medal for 
Meritorious Service and an Army Commendation Medal for 
Heroism.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The veteran's representative submitted additional argument 
and evidence in March 2000, with a waiver of RO review, so 
the case will not be referred to the RO.  38 C.F.R. 
§ 20.1304(c) (1999).  In any event, referral would not be 
warranted as this decision grants the maximum benefits 
allowed pursuant to the claim.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected PTSD results in total occupational 
and social impairment such that the veteran is demonstrably 
unable to obtain or retain employment.  

3.  This decision grants a schedular total (100 percent) 
rating.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for the service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including § 4.7 and § 4.132, 
Diagnostic Code 9411 (1996).  

2.  As the veteran meets the schedular criteria for a 100 
percent rating, a TDIU rating may not be assigned.  38 C.F.R. 
§ 4.16(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  In April 1994, the 
veteran was notified of a rating decision which granted 
service connection for PTSD, rated as 10 percent disabling.  
He did not file a timely appeal with any aspect of that 
decision.  In June 1995, he was admitted to a VA Medical 
Center (VAMC) for treatment of his PTSD and wrote to the RO 
requesting a higher rating.  His assertion that his service-
connected disability has worsened raises a plausible claim.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claims.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

Prior to November 7, 1996, psychoneurotic disorders, 
including PTSD, were evaluated as 70 percent disabling where 
the ability to establish and maintain effective or favorable 
relationships with people was severely impaired, with the 
psychoneurotic symptoms of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was assigned where 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; with the veteran demonstrably 
unable to obtain or retain employment.  38 C.F.R. Part 4, 
Code 9411 (1996).  In Johnson v. Brown, 7 Vet. App. 95, 97 
(1994), it was established that the criteria for the 100 
percent rating were each independent bases for granting a 100 
percent rating.  That is, the rating schedule provided for a 
100 percent rating if the veteran was demonstrably unable to 
obtain or retain employment. 

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders provides that PTSD will be rated 
as 70 percent disabling where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  61 Fed. Reg. 
52701, 52702 (1996).  38 C.F.R. §4.130 (1999).  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Historical review under 38 C.F.R. §§ 4.1, 4.2 (1999) 
discloses a diagnosis of possible PTSD on hospitalization in 
August 1993 and a firm diagnosis on the December 1993 VA 
examination.  The Board notes that a December 1997 letter 
from the Social Security Administration (SSA) reveals that 
the veteran is currently receiving SSA disability benefits.  
However, the record includes an earlier SSA decision which 
found the veteran was not disabled.  The earlier SSA decision 
was based in significant part on the November 1995 opinion of 
a Licensed Clinical Psychologist, Michael Slosnerick, Ph.D.  
The opinion of that psychologist provides the strongest 
evidence against the claim.  He expressed the opinion that 
the veteran should be able to relate appropriately to co-
workers and supervisors as long as he remains under the care 
and direction of his psychiatrists and counselors.  That 
opinion was based on one interview and it is substantially 
equivocal.  The Board finds that the rest of the evidence 
before and after the psychologist's interview, supports the 
conclusion that the PSTD prevents the veteran from working.  

The current claim began with the veteran's June 1995 
admission to a VAMC.  On intake examination, the GAF was 40.  
The GAF (Global Assessment of Functioning) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).  A GAF from 31 to 40 indicates major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, such as a depressed man avoids 
friends, neglects family and is unable to work.  The veteran 
was extensively treated and evaluated; however, upon his 
release from the VAMC, in September 1995, his GAF was still 
40.  On the September 1995 discharge summary, a VA physician 
expressed the opinion that the veteran was certainly unable 
to hold any employment at that time, primarily because of the 
severity of his PTSD.  This assessment was based on trained 
personnel of various disciplines working with the veteran 
over several months.  Consequently, it is substantially more 
persuasive than the single interview with Dr. Slosnerick 
about 2 months later.  

On the December 1995 VA examination, the GAF was 50.  A GAF 
of 41 to 50 reflects serious symptoms such as having no 
friends or being unable to keep a job.  Cf. Richard v. Brown, 
9 Vet. App. 266 (1996).  The examiner commented that the 
veteran demonstrated a noticeable impairment in his ability 
to focus on timely task completion and noticeable impairment 
in his ability to tolerate the increased mental demands and 
stress of the work place.  Further, in the examiner's 
opinion, the veteran's difficulties with his PTSD would 
definitely indicate that he was having difficulties with 
employability.  

In July 1996, a readjustment counseling therapist at a Vet 
Center stated that the PTSD and physical problems resulted in 
a significant industrial or employment impairment, leaving 
him improbable for gainful employment.  

The report of the September 1996 VA examination concluded 
with a GAF of 50.  The examiner again commented that the 
veteran demonstrated a noticeable impairment in his ability 
to focus on timely task completion and noticeable impairment 
in his ability to tolerate the increased mental demands and 
stress of the work place.  Significantly, the examiner opined 
that the impairment was secondary to PTSD symptoms.  

The most recent examination was conducted in October 1998.  
The GAF was 45.  The diagnoses were PTSD chronic, moderate; 
Depressive disorder secondary to PTSD, Mood disorder 
secondary to multiple medical problems with depressive 
features, and History of alcohol abuse.  

The veteran's employment picture is complicated by his 
physical problems as well as his PTSD symptoms.  On the 
October 1998 VA examination, the veteran was poorly groomed, 
untidy and disheveled.  There was mild psychomotor 
retardation.  He appeared sad and down cast.  Although he was 
coherent and logical, there were memory problems.  His affect 
was constricted and even blunted at times.  Insight, judgment 
and coping abilities were limited.  While the veteran might 
be able to function in some sort of low stress environment, 
that would require some kind of sheltered employment.  The 
Board can not picture a person with the veteran's PTSD 
symptoms functioning in regular competitive employment.  
Consequently, the Board finds that the PTSD renders the 
veteran demonstrably unable to obtain or retain employment.  
This meets the criteria for a 100 percent rating which were 
in effect when the veteran filed his claim.  Moreover, the 
veteran has total occupational and social impairment which 
meets the new criteria for a 100 percent rating.  
Consequently, a 100 percent rating will be granted under the 
rating schedule.  38 C.F.R. Part 4, Code 9411 (1996, 1999).  
In reaching this conclusion, the Board gives the veteran the 
benefit of the doubt and finds that the evidence most closely 
approximates the criteria for the higher rating.  38 U.S.C.A. 
§ 5107(b) (West 1991; 38 C.F.R. § 4.7 (1999).  

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total.  38 C.F.R. 
§ 4.16(a) (1999).  The schedular rating is 100 percent.  This 
is a total rating.  See Swann v. Derwinski, 1 Vet. App. 20, 
22 (1990).  Since the schedular rating is total (100 
percent), there is no basis under the regulation for the 
assignment of a TDIU rating.  See Green v. West, 11 Vet. 
App. 472, 476 (1998) (veteran not eligible for a TDIU 
evaluation where he is entitled to a 100 percent schedular 
rating for a service-connected disorder).  The Board notes 
that the schedular 100 percent rating is the greater benefit.  
Cf. 38 U.S.C.A. § 1114 (West 1991).  


ORDER

A 100 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary awards.  

TDIU is denied.  



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals




 


